          Case 1:20-cv-06329-LGS Document 22 Filed 09/01/21 Page 1 of 1




Writer’s email: David@iLawco.com




                                                        September 1, 2021

VIA ECF
Judge Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

               Dr. Muhammad Mirza and Allied Medical and Diagnostic Services, LLC
                     v. John Doe, Civil Action No. 1:20-cv-06329-LGS-JPO

Dear Judge Schofield:

        I am counsel for Dr. Muhammad Mirza and Allied Medical and Diagnostic Services,
LLC (“Plaintiffs”) and write to provide the Court with a update per the Order dated August 25,
2021 (ECF Doc. No. 23 in Case No. 1:21-mc-00621-LGS) regarding Plaintiffs’ further action in
identifying the John Doe defendant in the above referenced action.

      Plaintiffs respectfully request an additional 90 days to amend the complaint naming the
John Doe defendant and serving the same. Plaintiffs expect to conduct a further search of their
own business records and other sources to identify the defendant.

        I thank the Court for its attention to this matter.

                                                        Respectfully submitted,

                                                        LEWIS & LIN, LLC




                                                        David D. Lin
